Exhibit 10.2

 

SAMSONITE CORPORATION
EXECUTIVE STOCK OPTION AGREEMENT

 

This Agreement, dated as of March 17, 2005, is between SAMSONITE CORPORATION, a
Delaware corporation (the “Company”), and [see schedule] (the “Grantee”).

 

Throughout this Agreement, the terms “Subsidiary” and “Subsidiaries” shall refer
to one or more subsidiaries of the Company, as the term “subsidiary” is defined
in Rule 1-02 of Regulation S-X under the Securities Act of 1933, as amended (the
“Securities Act”)

 

The stock options granted hereunder are awarded under the Company’s Amended and
Restated FY 1999 Stock Option and Incentive Award Plan (“1999 Plan”) and are
subject to the terms thereof.  The shares of common stock of the Company, par
value $.01 per share (the “Common Stock”) to be issued upon exercise of the
Options (as defined below) (the “Option Shares”), will also be subject to the
terms of the Executive Stockholders Agreement, dated as of September 25, 2003,
as amended and restated from time to time (the “Executive Stockholders
Agreement”), by and among (i) the Company (ii) ACOF Management, L.P., a Delaware
limited partnership (“Ares”), (iii) Bain Capital (Europe) LLC, a Delaware
limited liability company (“Bain Capital”), (iv) Ontario Teachers’ Pension Plan
Board, a non-share capital corporation established under the laws of Ontario
(“OTPP” and together with Ares and Bain, the “New Investors”), and (v) each of
the Persons listed on Schedule I attached thereto.

 

The Option Shares have not been registered under the Securities Act, or any
other federal or state securities laws.  The Option Shares may not be
transferred or resold except in compliance with the registration requirements
under the Securities Act and any applicable state securities laws or an
exemption therefrom.  Although the Company may choose to register such shares
prior to exercisability, the Company is under no obligation to so register such
shares or to assist in complying with any exemption from registration.

 

The transfer or resale of the Option Shares will be significantly restricted by
the terms of the Executive Stockholders Agreement and the Securities Act. Each
person acquiring the Option Shares may have to bear the economic and financial
risk of the investment for an indefinite period of time.

 

1.  Grant.  The Company confirms that the Grantee has been granted, effective
March 17, 2005 (“Date of Grant”), the right to purchase from the Company an
aggregate of [see schedule] shares of the Company’s Common Stock (the
“Options”), which for purposes of vesting in accordance with Sections 5 and 6
hereof shall be divided equally into a group of [see schedule] Options (the
“Tier One Options”) and into a group of [see schedule] Options (the “Tier Two
Options”).  The Options constitute Nonqualified Stock Options.

 

2.  Exercise Price.  The exercise price per share (the “Exercise Price”) for the
Options is US$0.665.

 

--------------------------------------------------------------------------------


 

3.  Non-transferability.  The Options may not be assigned, transferred or
disposed of, or pledged or hypothecated in any way, and may not be subject to
execution, attachment or other process, other than by will or by the laws of
descent and distribution.  During the Grantee’s lifetime, the Options may be
exercised only by the Grantee.

 

4.  Option Term.  Subject to any terms and conditions in this Agreement relating
to the vesting or exercise of the Options granted herein, the Options will
remain outstanding during a period of 10 years from the Date of Grant (the
“Option Term”).

 

5.  Tier One Options Vesting Schedule. So long as the Grantee is continually
employed by the Company or a Subsidiary from the Date of Grant through each
applicable vesting date, twenty percent (20%) of the Tier One Options are vested
as of the Date of Grant with an additional twenty percent (20%) of the Tier One
Options vesting on the anniversary date of the Date of Grant of each year
thereafter until all the Tier One Options are fully vested.

 

6.  Tier Two Options Vesting Schedule.  So long as the Grantee is continually
employed by the Company or a Subsidiary from the Date of Grant through each
applicable vesting date, twenty-five percent (25%) of the Tier Two Options will
vest on the second anniversary of the Date of Grant with an additional
twenty-five percent (25%) vesting on each anniversary of the Date of Grant
thereafter until all the Tier Two Options are fully vested.

 

7.  Grantee Rights.  Options that have vested will first become exercisable on
the date of vesting and will, unless otherwise provided in this Agreement,
remain exercisable in whole or in part until the expiration of the Option Term.
The Grantee has no rights as a stockholder of the Company with respect to any
shares of Common Stock underlying the Options until the shares have been issued
to the Grantee upon exercise of the Options.

 

8.  Change of Control.  Upon a Change of Control, all unvested Options granted
to Grantee shall automatically vest.  For purposes of this Agreement, a “Change
of Control” shall mean the occurrence of any of the following events:  (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (within the
meaning of Rule 13d-1 under the Exchange Act), other than a Permitted Holder (as
defined below), becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the then outstanding
securities of the Company; (ii) there is consummated an agreement for the sale
or disposition of the Company or of all or substantially all of its assets,
including, without limitation, a disposition by means of a merger, consolidation
or similar transaction, other than to a Permitted Holder; or (iii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by the
Board was approved by a vote of a majority of the Company’s directors then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.  A transaction or
series of transactions giving rise to more than one of the events described in
clauses (i), (ii) and (iii) of the immediately preceding sentence shall be
deemed to constitute only one Change of Control that shall be deemed to occur
upon the occurrence of the first such event to occur.  As used herein,
“Permitted Holder” means and includes the New Investors or any of their
affiliates

 

2

--------------------------------------------------------------------------------


 

(as such term is defined in Rule 1-02 of Regulation S-X under the Securities
Act), and any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company.

 

9.  Termination Events.

 

(a)  Cause.  If the Grantee is terminated from employment with the Company or a
Subsidiary for Cause (as defined in the 1999 Plan), then all the Options
(whether vested or unvested) will automatically terminate and be canceled
without any action on the part of the Company on the date that employment is
terminated.

 

(b)  Other Termination.  If the Grantee’s employment with the Company or a
Subsidiary is terminated or ceases for any reason other than as described in
subsection 9(a), then all unvested Options will automatically terminate and be
canceled without any action on the part of the Company on the date of such
termination.  Except as otherwise provided in subsection 9(a) or
subsection 9(c), all Options that have vested either prior to or upon the
termination date of Grantee’s employment will remain exercisable until the
earlier to occur of (i) the 90th day following such date of termination or
(ii) the expiration of the Option Term.

 

(c)  Extension After Certain Terminations.  If the Grantee’s employment with the
Company or a Subsidiary is terminated due to death or Permanent Disability (as
defined in the 1999 Plan), or is terminated for any reason other than Cause and
the Grantee dies or suffers a Permanent Disability within 90 days after
termination, then the Grantee or Grantee’s executors, administrators, legatees
or distributes, as the case may be, may exercise the Options, to the extent
vested and exercisable as of the date of termination, until the earlier to occur
of (i) the first anniversary of the date of death or Permanent Disability or
(ii) the expiration of the Option Term.

 

10.  Adjustments.  The exercise price and the number of shares purchasable upon
exercise of the Options may be adjusted by the Compensation Committee, at its
discretion, in accordance with Section 5 of the 1999 Plan upon the occurrence of
certain corporate actions that may affect the Common Stock.

 

11.  Exercise of Options.

 

(a)  The Options will be exercisable by notice (an “Exercise Notice”) and
payment to the Company in accordance with the procedure prescribed herein;
provided, that the aggregate Exercise Price with respect to any one such
exercise will not be less than $10,000, unless the exercise represents an
exercise of all Options that are vested and exercisable as of the date of the
exercise.  If the Grantee fails to accept delivery of and pay for all or any
part of the number of shares specified in the Exercise Notice upon tender or
delivery thereof, the Grantee’s right to exercise the Options with respect to
the undelivered shares may be terminated in the sole discretion of the
Compensation Committee.

 

(b)  Each Exercise Notice will (i) state the number of shares in respect of
which Options are being exercised, (ii) be accompanied by payment as provided in
Subsection (c) below and (iii) be signed by the person or persons entitled to
exercise the Options.  If Options are being exercised by any person or persons
other than the Grantee, the Exercise Notice will be

 

3

--------------------------------------------------------------------------------


 

accompanied by proof, satisfactory to the Company and its counsel, of the right
of the person or persons to exercise the Options.

 

(c)  Payment of the Exercise Price will be made by delivering to the Company any
one or a combination of (i) a certified or bank cashier’s check payable to the
Company or its order or a wire transfer directly to an account specified by the
Company, (ii) one or more certificates evidencing shares of Common Stock owned
by the Grantee immediately prior to the exercise, together with a duly executed
stock power, having an aggregate Fair Market Value (as defined in the 1999 Plan)
on the date on which the Exercise Notice is given equal to the aggregate
Exercise Price or (iii) a copy of irrevocable instructions to a registered
broker/dealer to deliver promptly to the Company an amount of proceeds from the
sale of shares of Common Stock to be issued pursuant to the Options being
exercised or of a loan made with respect to shares of Common Stock to be issued
pursuant to the Options being exercised sufficient, in either case, to pay the
Exercise Price.

 

(d)  The certificate or certificates representing the Option Shares will be
registered in the name of the person or persons exercising the Options, or, if
the Options are exercised by the Grantee and the Grantee so requests in the
applicable Exercise Notice, in the name of the Grantee and the Grantee’s spouse,
jointly, with right of survivorship.  The certificate or certificates will be
delivered within 10 days after receipt of payment by the Grantee; provided, that
in the case of subsection 11(c)(iii), the Company will not make delivery of the
certificate or certificates until payment is actually received from the
broker/dealer.

 

(e)  The Company will have no obligation to issue or deliver fractional Option
Shares but may, in its sole discretion, elect to do so. In lieu of issuing any
fractional Option Share, the Company will pay to the person exercising the
Options, promptly following exercise, an amount in cash equal to the Fair Market
Value of the fraction of an Option Share as of the date of exercise.

 

12.  Non-Competition and Confidentiality.

 

(a)  During employment with the Company or a Subsidiary and for one year after
termination thereof, the Grantee will not, directly or indirectly, as a
principal, officer, director, employee or in any other capacity whatsoever,
without prior written consent of the Company, engage in any activity with, or
provide services to, any person or entity engaged in, or about to engage in, any
business activity that is competitive with the business then engaged in by the
Company or a Subsidiary (collectively, the “Company Business”), in any
geographic area in which the Company Business is then conducted or has been
conducted during the twelve months preceding the termination of the Grantee’s
employment with the Company or a Subsidiary; provided that, if the scope of
employment of the Grantee during the twelve months preceding the termination of
the Grantee’s employment with the Company or a Subsidiary related solely to
Company Business conducted in a specific geographic area or areas, then
following such termination the scope of this non-compete provision shall be
limited to the same geographic area or areas. The Grantee may make or hold any
investment in securities of a competitive business traded on a national
securities exchange or traded in the over the counter market, provided the
investment does not exceed 1% of the issued and outstanding stock of the
competitive business.  To the extent limitations or restrictions on the
Grantee’s employment or business activities

 

4

--------------------------------------------------------------------------------


 

contained in this subsection 12(a) conflict or are inconsistent with the
provisions of any other agreement between the Company or Subsidiary and Grantee,
the provisions of this subsection 12(a) shall govern.

 

(b)  Unless otherwise required by law or judicial process, the Grantee shall,
for a period of three (3) years following termination of employment with the
Company or a Subsidiary, retain in the strictest confidence all confidential
matters of the Company and its Subsidiaries, including, without limitation,
“know how”, trade secrets, customer lists, pricing policies, operational
methods, technical processes, formulae, inventions and research projects and
other business affairs of the Company and its Subsidiaries (collectively
“Confidential Information”) learned by the Grantee heretofore or hereafter and
shall not disclose such Confidential Information to anyone outside of the
Company and its Subsidiaries, either during or after the Grantee’s employment
with the Company or a Subsidiary, except in the course of performing the
Grantee’s duties as an employee of the Company or a Subsidiary or with the
Company’s or Subsidiary’s express written consent; provided, that the Grantee
shall provide notice to the Company or its Subsidiary in advance of any
disclosure required by law or judicial process in a timely manner to permit the
Company or Subsidiary to oppose such compelled disclosure.  The limitation on
disclosure contained herein shall not apply to any portion of the Confidential
Information that (i) is or becomes part of the public domain through no fault of
Grantee, (ii) is obtained from a third party whom Grantee has no reason to
believe, following reasonable inquiry, is breaching a confidentiality or other
contractual undertaking by disclosing such information or (iii) is otherwise
disclosed to a third party by the Company or a Subsidiary on a non-confidential
basis.  To the extent limitations or restrictions on Grantee’s disclosure of
Confidential Information (“Restrictions”) contained in this
subsection 12(b) conflict or are inconsistent with Restrictions contained in any
other agreement between the Company or a Subsidiary and Grantee, the
Restrictions contained herein shall govern.

 

(c)  The Grantee agrees that, if any provision of subsections 12(a) or (b) is
breached, monetary damages would be difficult, if not impossible, to calculate
and that injunctive relief is the only appropriate remedy. If a breach of any
provision of subsections 12(a) or (b) is alleged to have occurred, the Grantee
by execution of this Agreement agrees to the entry of a temporary restraining
order against Grantee in regard to this Section 12 until such time that a
determination is made as to whether a breach has occurred.  The Grantee further
agrees that, if a court of competent jurisdiction determines or if a stipulation
is entered into that the Grantee has breached any provision of subsections
12(a) or (b), a permanent injunction shall issue prohibiting the Grantee from
any further breach thereof.  The Grantee agrees that the Company may refuse to
allow the exercise of any otherwise vested Options in the event of an alleged
breach by the Grantee of any provision of subsections 12(a) or (b), that these
Options will be terminated and canceled upon determination of a breach and that
the Company is not liable for the gain or loss by the Grantee due to the
increase or decrease of the Fair Market Value of the Common Stock during any
period in which the Company may have refused to accept exercise instructions
pending final determination of the Grantee’s breach of this Agreement.

 

13.  No Right To Continued Employment.  Nothing in this Agreement confers upon
the Grantee the right to continue in the employ of the Company or a Subsidiary,
entitles the Grantee to any right or benefit not set forth in this Agreement or
interferes with or limits in any way the right of the Company or a Subsidiary to
terminate the Grantee’s employment.

 

5

--------------------------------------------------------------------------------


 

14.  Withholding Taxes.  The Company may require the Grantee (or such other
person, if any, who has the right to exercise the Options) to pay to the Company
in cash the amount of any federal, state, local and foreign income and other
taxes that the Company or Subsidiary may be required to withhold before
delivering to the Grantee (or the other person) a certificate or certificates
representing shares of Common Stock. The Grantee may elect to have Common Stock
issuable upon exercise of any Options, having a Fair Market Value on the day
immediately preceding the date on which the certificates are delivered equal to
the amount of the withholding obligation, be withheld by the Company in
satisfaction of this obligation.

 

15.  Approval of Counsel.  Any exercise of Options and the issuance and delivery
of shares of Common Stock is subject to approval by the Company’s counsel of all
legal matters, including compliance with the requirements of the Securities Act
and the Exchange Act, as amended, the requirements of any stock exchange upon
which the Common Stock may then be listed and any applicable state securities or
“blue sky” laws.

 

16.  Certificates.  The certificates evidencing the shares of Common Stock
issued upon exercise of the Options will bear a legend (unless the Company
requires otherwise) stating:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH
REGISTRATION IS NOT REQUIRED.

 

17.  Registration.  The Company may, but shall have no obligation to, register
the shares of Common Stock issuable upon exercise of the Options.

 

18.  Notices.  All notices, demands and other communications with respect to
this Agreement will be in writing and be deemed to have been duly given (i) when
hand delivered, (ii) when sent, if sent by overnight mail, overnight courier or
facsimile transmission or (iii) when mailed by United States registered mail,
return receipt requested, postage prepaid, addressed as follows:

 

Samsonite Corporation

11200 East Forty-Fifth Avenue

Denver, Colorado  80239-3018

Attention: Corporate Secretary

 

All notices to the Grantee or other person or persons entitled to exercise the
Options will be addressed to the Grantee or the other person or persons at the
then current address of the Grantee contained in the employee payroll records of
the Company or a Subsidiary.  Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

 

19.  Benefits.  This Agreement will inure to the benefit of and be binding upon
each successor and assign of the Company.  All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement will be
binding upon the Grantee and, to the

 

6

--------------------------------------------------------------------------------


 

extent provided in this Agreement, the Grantee’s heirs, legal representatives
and successors.  No other person has any rights under this Agreement.

 

20.  Severability.  If any one or more provisions of this Agreement is deemed to
be illegal or unenforceable, the illegality or unenforceability will not affect
the validity and enforceability of the remaining legal and enforceable
provisions, which will be construed as if such illegal or unenforceable
provision or provisions had not been inserted.

 

21.  Entire Agreement.  This Agreement and the Executive Stockholders Agreement
contain the entire understanding and agreement between the parties and supersede
all prior understandings and agreements between the parties respecting the
subject matter of this Agreement. This Agreement may not be modified, waived or
discharged unless agreed in writing signed by the parties.

 

22.  Waiver.  No waiver by either party of any breach by the other party of this
Agreement will be deemed a waiver of similar or dissimilar breaches at the same,
prior or subsequent time.

 

23.  Governing Law.  This Agreement will be construed and governed in accordance
with the laws of the State of New York.

 

24.  Time Periods.  Any action required to be taken under this Agreement within
a certain number of days must be taken within that number of calendar days;
provided, that if the last day for taking an action falls on a weekend or a
holiday, the period during which the action may be taken will be automatically
extended to the next business day.

 

25.  Counterparts.  This Agreement may be executed in counterparts.  Each
counterpart is deemed to be an original, but both together constitute one and
the same instrument.

 

26.  Compliance.  The Grantee will abide by laws concerning insider trading and
the policies and decisions of the Company’s management in all matters concerning
the Options.

 

27.  Cancellation of Prior Option Agreement.  The Company and Grantee are
parties to the Samsonite Corporation Executive Stock Option Agreement, dated
February 1, 2005, (the “Prior Option Agreement”).  In executing this Agreement,
the Company and Grantee acknowledge and agree that, as of March 17, 2005,
(i) the Prior Option Agreement is terminated and of no further force and effect
and any options provided for therein are cancelled, (ii) neither Company nor
Grantee have any vested or continuing rights or obligations with respect to or
arising out of the Prior Option Agreement, (iii) Grantee waives any and all
claims or rights arising out of or with respect to the Prior Option Agreement
and (iv) this Agreement and the Deferred Compensation Award Agreement, both
dated March 17, 2005, between the Company and Grantee constitute full and
complete consideration to Grantee for the termination, cancellation and waiver
of Grantee’s rights with respect to the Prior Option Agreement.

 

28.  Executive Stockholders Agreement.  The Grantee acknowledges that Grantee is
a signatory party to the Executive Stockholders Agreement and is an “Executive”
as defined therein.  Grantee understands and acknowledges that the Executive
Stockholders Agreement shall be fully applicable to all Option Shares acquired
by exercise of the Options and that said

 

7

--------------------------------------------------------------------------------


 

Option Shares are “Common Stock” and “Executive Securities” as defined in the
Executive Stockholders Agreement.

 

 

SAMSONITE CORPORATION

GRANTEE

 

 

 

 

By:

/s/ Thomas J. LeBlanc

 

 

 

 

Thomas J. LeBlanc

 

 

Vice President, Human Resources

 

 

8

--------------------------------------------------------------------------------


 

Stock Option Schedule

 

Executive Name

 

Number of
Options Granted

 

Tier One Options

 

Tier Two
Options

 

 

 

 

 

 

 

 

 

Richard Wiley

 

6,000,000

 

3,000,000

 

3,000,000

 

Thomas Korbas

 

3,000,000

 

1,500,000

 

1,500,000

 

 

9

--------------------------------------------------------------------------------